                              GAINEY McKENNA & EGLESTON
                                     _______________
                                                ATTORNEYS AT LAW
       501 FIFTH AVENUE                                                                   95 ROUTE 17 SOUTH
          19th FLOOR                              www.gme-law.com                              SUITE 310
   NEW YORK, NEW YORK 10017                                                           PARAMUS, NEW JERSEY 07652
       TEL: (212) 983-1300                                                                 TEL: (201) 225-9001
       FAX: (212) 983-0383                                                                 FAX: (201) 225-9002


Please Reply To The New York Address

                                                   April 2, 2020
      VIA ECF
      The Honorable Victor Marrero
      United States Courthouse
      500 Pearl Street, Suite 1040
      New York, NY 10007

               Re:     Tomczak v. Ladd et al.,
                       Civil Action No.: 1:19-cv-08046-VM

      Dear Judge Marrero:

               This firm represents Tyler Tomczak, plaintiff in the above-captioned shareholder
      derivative action brought on behalf of MGT Capital Investments, Inc. I write in response to Your
      Honor’s March 3, 2020, Order, which (i) conditionally discontinued the action in light of a
      potential settlement and (ii) instructed the parties to either file a stipulation of settlement or submit
      a letter application to restore the action to the active calendar within 30 days. (Doc. 24).

              As the Court may recall, I wrote on February 28, 2020, to advise Your Honor that the
      parties had reached a settlement in principle to resolve this action (the “Settlement”). Another
      MGT shareholder filed a similar action with the same defendants in the United States District
      Court for the District of Delaware, captioned Aviles v. Ladd et al., No. 1:19-cv-1700 (D. Del.), and
      the plaintiff in that action is also a party to the settlement.

              In addition to these two federal court actions, two other MGT shareholders filed similar
      cases in the New York Supreme Court—Ojha v. Ladd et al., No. 65647/2016 (N.Y. Sup. Ct.,
      Westchester Cnty.), and Thomas v. MGT Capital Investments, Inc. et al., No. 70301/2018 (N.Y.
      Sup. Ct., Westchester Cnty.). The plaintiffs in the Ojha and Thomas actions have separately
      reached an agreement to settle their respective cases. One difference between the federal actions
      and the Ojha and Thomas actions is that the latter two named as defendants certain parties not
      named in either federal action.

              Since the Court’s March 3, 2020, Order, the parties, including plaintiff’s counsel from the
      Aviles action, have held numerous discussions regarding the final resolution of these various
      matters. The parties have also discussed the matter with plaintiffs’ counsel in the Ojha and Thomas
      actions. Because the settlement of the Ojha and Thomas actions is different in certain respects than
      the settlement of the two federal actions, the parties had contemplated that review of the separate
      settlements would be staggered, with the New York state court settlement approval process
      preceding approval of the two federal court settlements. However, in light of the developing
COVID-19 pandemic, activities within the New York state court system have been extremely
circumscribed. Specifically, Administrative Order 78 (http://nycourts.gov/whatsnew/pdf/AO-78-
2020.pdf) prohibits any party from filing any non-essential matters, which prohibition extends to
the filing of any settlement papers in the Ojha and Thomas actions.

        Accordingly, because the current health crisis has restricted the parties’ ability to
consummate the federal and state settlements, the parties jointly request that the Court restore the
case to the active calendar and set a date for the submission of a stipulation of settlement or a
further status report from the parties on on or before June 5, 2020.

      If the Court has any questions or concerns, we will make ourselves available at Your
Honor’s convenience.

                                     Respectfully submitted,

                             GAINEY McKENNA & EGLESTON


                                       Thomas J. McKenna


TJM/rr



cc:      Sean Coffey, Esq., Karen S. Kennedy, Esq.
          (Counsel for Defendants via ECF)
